Citation Nr: 1546793	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  05-01 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for residuals of a dental injury for compensation purposes. 

2.  Entitlement to service connection for residuals of a dental injury for compensation purposes. 

3.  Entitlement to service connection for a skin disability, to include as due to herbicide and other chemical exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1952 to June 1954.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which, in pertinent part, found that new and material evidence had not been received to reopen claims for entitlement to service connection for a skin disability and residuals of a dental injury.  

In May 2015 the Board reopened the claim for entitlement to service connection for a skin disability.  The reopened claim was remanded along with the claim to reopen service connection for residuals  of a dental injury to the originating agency for additional development.  The case has now returned to the Board for further appellate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The claim for entitlement to service connection for residuals of a dental injury was initially denied in an unappealed February 1995 rating decision.  The Veteran attempted to reopen the claim and was denied in an October 2001 rating decision. 

2.  The evidence received since the October 2001 rating decision is not cumulative and redundant of the other evidence of record and raises a reasonable possibility of substantiating the claim.

3.  The Veteran's missing posterior teeth are due to bone loss in the maxillary posterior area.  

4.  The Veteran's missing posterior teeth and chipped anterior teeth were not present in service or until years thereafter and are not etiologically related to any incident of active military service.  

5.  The Veteran was not exposed to herbicides during active duty service.

6.  A chronic skin disability, currently diagnosed as dyshidrotic eczema, was demonstrated years after service and is not etiologically related to a disease or injury in service, including chemical exposure.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a claim for entitlement to service connection for residuals of a dental injury.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

2.  The criteria for service connection for residuals of a dental injury for compensation purposes are not met.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.381, 4.150.

3.  The criteria for service connection for a chronic skin disability, currently diagnosed as dyshidrotic eczema, are not met.  38 U.S.C.A. § 1110 ; 38 C.F.R. § 3.303.







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen

The claim for entitlement to service connection for residuals of a dental injury was initially denied in a February 1995 rating decision.  The RO found that the evidence did not establish a dental disability due to the Veteran's reported in-service injury.  In essence, there was no link between a current dental condition and the Veteran's in-service dental trauma.  The Veteran did not appeal the denial of his claim, nor was new and material evidence received within one year.  Therefore, the February 1995 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2002).

The Veteran attempted to reopen his claim and was denied in a March 2001 rating decision.  The evidence received since that time includes a March 2005 letter from a private dentist attributing damage to the Veteran's maxillary and mandibular teeth to his reported trauma during service.  A June 2015 VA examination report also identifies loss of bone structure in the maxillary posterior area as a cause of the Veteran's missing back teeth.  This evidence is new as it was not previously considered and material as it pertains to an unestablished fact in the case-i.e., the presence of a dental disability capable of service connection and a potential link between that disability and active duty service.  This evidence also has a reasonable possibility of substantiating the claim as it was produced by competent dental providers.  Therefore, reopening of the claim is granted and the Board will continue with a discussion of the merits of the case below.  


Service Connection and Reopened Claim

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007). 

When a chronic disease is shown in service sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.309(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).   

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  


Residuals of a Dental Injury

The Veteran contends that service connection is warranted for residuals of a dental injury incurred during active duty service.  In statements dated throughout the claims period, he reports that he was struck in the face by a M-1 rifle during active duty causing his lips and mouth to bleed.  His anterior (front) teeth were also loosened, chipped, and moved backward.  The Veteran contends that his teeth were moved back into position during service using a retainer.  However, he attributes his current loss of bone substance, posterior teeth, and tooth sensitivity to the in-service trauma. 

Service connection for a dental disorder for compensation purposes can only be established for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150 (2014), such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  Compensation is available for loss of teeth only if due to loss of substance of the body of the maxilla or mandible.  See Simmington v. West, 11 Vet. App. 41 (1998).  For loss of teeth to merit compensation, bone loss through trauma or disease such as osteomyelitis must be shown for purposes of compensability; the loss of the alveolar process as a result of periodontal disease is not considered disabling.  See 38 C.F.R. § 4.150, Diagnostic Code 9913, at Note.

The evidence establishes the presence of dental conditions capable of service connection for compensation purposes.  The Veteran was diagnosed with anatomical loss or injury of the mouth upon VA examination in June 2015 based on imaging results showing mild to moderate bone loss with severe localized bone loss in the maxillary posterior area.  The Veteran was missing all his posterior (back) teeth and manifested chipping and other signs of wear on his anterior teeth.  Thus, the record establishes bone loss of the maxillary claimed as due to trauma and associated missing teeth.  The Board finds that a current disability for compensation purposes is demonstrated.  

The Board must now determine whether an in-service injury is established.  As discussed in further detail below, the Veteran's service records are missing from the claims file as they were destroyed in a fire at the National Personnel Records Center (NPRC).  However, the Board finds that the Veteran has repeatedly provided a competent and credible account of his in-service injury.  The Board will therefore resolve any doubt in the Veteran's favor and find that his statements regarding his in-service dental injury, including the type of injuries experienced and treatment, are true.  The second element of service connection is therefore established.  

Although the first two elements of service connection are present in this case, the Board finds that the evidence does not establish a nexus between the Veteran's current dental disability and his in-service injury.  Post-service treatment records do not support the claim; the Veteran's teeth were characterized as normal during private hospitalizations in May 1970 and December 1981.  In fact, there is no evidence of any dental disability until November 1994, more than 40 years after service, when a VA examiner observed that the Veteran was missing his #3 and #19 teeth.  An X-ray at that time showed intact teeth with excellent bone structure and no periapical (root) pathology.  The absence of any clinical evidence for decades after service weighs the evidence against a finding that the Veteran's current dental disabilities were present in service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The record also contains medical opinions weighing both for and against the claim for service connection.  In support of his claim, the Veteran submitted a March 2005 letter from his private dentist identifying a link between the trauma sustained by the Veteran during service and his current damage to the maxillary and mandibular teeth (characterized as chipping and breaking of the teeth).  Although this statement is competent evidence in support of the claim, the Board observes that it is not very detailed and does not describe with any specificity the rationale used to support the conclusion that the Veteran's current damage to the teeth is a result of the trauma incurred more than 50 years earlier.  The probative value of the opinion is therefore lessened.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  

The evidence weighing against service connection consists of medical opinions from the November 1994 and June 2015 VA examiners.  As noted above, the November 1994 VA examiner found that the Veteran had two missing teeth, but otherwise full occlusion and excellent bone structure.  Some minor wear and chipping was observed, but the examiner characterized the pattern of wear as normal for a 63 year old man.  The November 1994 VA examiner also concluded that the Veteran had no dental diagnosis attributable to his in-service dental trauma.  The June 2015 VA examiner also provided an opinion against the claim.  The examiner diagnosed anatomical loss or injury of the mouth as the Veteran manifested generalized bone loss severe in the maxillary posterior area and loss of the posterior teeth with incisal wear on the anterior teeth.  The examiner also identified wear on the anterior teeth, the same teeth the Veteran claims he injured during service.  While it was not possible to state definitively whether the chipped anterior teeth were due to incisal wear or trauma in service, the examiner concluded it was less likely as not that the chipped anterior teeth were due to the in-service injury.  Instead, the examiner related the damage of the anterior teeth to incisal wear from the lack of posterior teeth.  Thus, neither of the VA examiners found that the Veteran's damage to the front teeth was a result of his in-service dental trauma.  The Board finds that the opinions of the VA examiner outweigh the March 2005 private opinion in support of the claim.  The VA opinions are accompanied by specific findings and diagnoses and include a well-reasoned rationale discussing how the examiners arrived at their conclusions.  

With respect to the Veteran's missing back teeth, the Board observes that the Veteran has only ever maintained that his in-service trauma affected his front teeth, and the accompanying structural damage was corrected with a retainer.  He has never alleged any trauma to the posterior teeth, and there is no medical or lay evidence of damage to these teeth until 1994, when the VA examiner observed that teeth #3 and #19 were missing.  These findings were made almost 45 years after the Veteran's separation from service and it is clear that the Veteran's current missing posterior teeth are not related to his in-service trauma to the anterior teeth.  

The Board has considered the statements of the Veteran connecting his current dental problems to service, but as a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the Veteran is competent to testify as to observable symptoms, but he has not reported a continuity of symptoms since service or indicated that his posterior teeth were affected in his original service injury.  The Board therefore finds that he is not competent to provide an opinion as to the cause of his current dental diagnoses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).

In sum, the post-service medical evidence of record shows that the first evidence of the Veteran's current dental disability was many decades after his separation from active duty service.  In addition, the weight of the competent evidence is clearly against the claim.  The Board therefore concludes that the evidence is against a nexus between the Veteran's claimed disability and active duty.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim and it is denied.  38 U.S.C.A. § 5107(b) (West 2014).


Skin Disability

The Veteran contends that service connection is warranted for a skin disability associated with chemical exposure during service, to include exposure to herbicides.  He reports that he was exposed to various chemicals during active duty when he worked to service and repair helicopters at Fort Sill, Oklahoma.  The Veteran contends that he came into regular contact with these chemicals, including herbicides, and sought treatment for a skin problem on his feet during service.  Since discharge, he has experienced a recurring skin condition that has spread to involve other parts of his body. 

The record establishes the presence of a chronic skin disability, though it weighs against the specific diagnosis of chloracne as claimed by the Veteran.  The Veteran was diagnosed with dyshidrotic eczema upon VA examinations in November 1994 and July 2015, and his dermatologist at the Chillicothe VA Medical Center (VAMC) noted the presence of lentigines, actinic keratosis, and seborrheic keratosis.  Although the Veteran was diagnosed with chloracne in June and July 2003 at the VAMC, the Board notes that this diagnosis was not rendered by a dermatologist and appears to have been based solely on the Veteran's lay reports of exposure to herbicides during service.  As discussed in further detail below, the Board has determined that the Veteran was not exposed to herbicides.  A finding of chloracne was repeated by the Veteran's private doctor in May 2005, but the physician clearly noted that it was based on the earlier VAMC diagnosis.  The Board also observes that despite the 2003 diagnosis of chloracne, the Veteran's VAMC problem list has consistently characterized his skin condition as dermatitis since June 2003.  The Board therefore finds that the record establishes a current skin disability diagnosed as dyshidrotic dermatitis and the Veteran does not have chloracne.  

The Board also finds that the record establishes an in-service injury due to the Veteran's exposure to chemicals other than herbicides.  The Veteran contends that he was exposed to herbicides during service while stationed at Fort Sill, Oklahoma.  He has reported in numerous statements that he was exposed to Agent Orange while servicing helicopters involved in a secret mission to spray herbicides in Oklahoma.  The claims file verifies the Veteran's service at Fort Sill with the 29th Transportation Army Aircraft Maintenance Company and his duty as a technician and crew chief repairing fixed wing type aircraft and helicopters.  However, it does not verify his exposure to herbicides.  VA has made multiple attempts to verify the Veteran's contentions regarding herbicides, but has been unsuccessful.  In September 2014, a response from the Joint Services Records Research Center (JSRRC) noted that records from the Veteran's unit do not document any use, storage, spraying, or transporting of Agent Orange or tactical use herbicides.  Other available historical information also did not document Agent Orange or other tactical herbicides were sprayed, tested, or stored at Fort Sill.  Similarly, information received in November 2014 from the Armed Forces Pest Management Board (AFPMB) weighs against a finding of herbicide exposure.  A search of published documents in the agency's system found 48 verified references to Fort Sill, but none documented the transportation, use, testing, disposal, or storage, of 2,4-D, 2,4,5-T (the specific compounds of herbicides) during March and April 1953.  The Board has considered the Veteran's statements, and while he is competent to report his exposure to some kind of chemical fluid, he does not possess the necessary expertise to identify the chemical as herbicides.  Therefore, the Board finds that the Veteran was not exposed to herbicides during active duty service.

Although the Veteran's exposure to herbicides is not established, the record demonstrates his exposure to other chemicals during military service, specifically insecticides.  As noted above, the Veteran is competent to report the incurrence of injuries during service, and he has consistently stated that he was exposed and splashed with fluid from the helicopters at Fort Sill on multiple occasions.  The record also contains several statements from other servicemen who worked at Fort Sill stating that they remember the Veteran's exposure to various chemicals.  The Veteran's friends also report that they were told the chemicals were insecticides used to destroy mosquitoes in the neighboring area.  The Board finds that this lay evidence is sufficient to establish the Veteran's exposure to non-herbicide chemicals during service and the presence of an in-service injury.  

While the first two elements of service connection are demonstrated, the Board finds that the record does not establish a link between the diagnosed skin disability and in-service chemical exposure.  Post-treatment service records do not support the claim; there is no medical evidence of a skin condition until May 1993, almost 40 years after service, when the Veteran's private physician recommended he see a dermatologist in response to an observed rash of the face and arms.  A year later, during a November 1994 VA examination, a chronic skin disability was first identified as eczema.  The Veteran reports that he was diagnosed with "jungle rot" by his family physician back in the 1960s and was referred to a dermatologist for treatment, but records of this treatment are not available due to the death of the private physician.  The claims file contains private records dating from April 1960 to December 1981, but these records are negative for abnormal skin findings.  The Veteran's VA treatment records include the 2003 finding of chloracne due to herbicide exposure, but as noted above, this evidence is not supported by the record as a whole.  More recently, the Veteran's VA primary care physician indicated that the Veteran's skin condition was not of the type associated with chemical exposure during an August 2014 examination.  The primary care doctor noted that the Veteran had successfully treated his acne-type dermatitis with a tacrolimus ointment (a topical immunosuppressant), suggesting that the condition was not one related to chemical exposure.  

There is other competent medical evidence weighing both for and against the claim.  The Veteran submitted a May 2005 private medical opinion in support of his claim; the private physician noted that the Veteran's skin rash was in the same distribution as his exposure to mosquito spray and found that the rash, diagnosed as chloracne, was as likely as not related to chemical exposure during service.  However, this medical opinion was based on the unsupported diagnosis of chloracne from the Veteran's VA physician in 2003.  Weighing against the claim is the opinion of the July 2015 VA examiner who determined that the Veteran's dyshidrotic eczema was not related to service, to include the Veteran's chemical exposure and reported skin problems during service.  The examiner's opinion was based on the findings of the Veteran's dermatologist who concluded during a September 2003 examination at the VAMC that the Veteran did not have chloracne and did not have a condition consistent with Agent Orange exposure.  While these two medical opinion are essentially of the same probative value, the Board observes that the contents of the Veteran's treatment records clearly weigh against service connection.  Thus, the competent medical evidence as a whole balances against an award of service connection. 

Service connection is also possible for certain chronic disabilities under 38 C.F.R. § 3.303(b) based on a continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Dyshidrotic eczema is not a chronic disease listed in 38 C.F.R. § 3.309(a) (nor are any of the Veteran's other diagnosed skin conditions), but the Veteran's statement can still lend support to his claim for service connection under 38 C.F.R. §§ 3.303(a) and (d).

In this case, the Veteran has reported experiencing intermittent and recurring outbreaks of his diagnosed skin disability since active duty service.  Lay statements, such as those made by the Veteran, are considered to be competent evidence when describing the features or symptoms of an injury or illness.  Falzone v. Brown, Vet. App. 398 (1995).   However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  

The Board finds that the Veteran is competent to report the observable symptoms he experiences, such as episodes of active skin disease.  And while the Board finds the Veteran's statements are generally credible, the lack of supporting medical evidence reduces the credibility of the Veteran's statements regarding the frequency of his outbreaks.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (holding that lay statements were not rendered insufficient by the absence of confirming medical evidence, but that the evidence could serve to support a finding that lay statements were not credible).  The Board accepts the Veteran's reported history of skin problems and treatment in the 1960s, but notes that the private and VA evidence of record does not document any skin problems until almost 40 years after service in May 1993 when a private physician recommended the Veteran see a dermatologist for treatment of a rash.  Additionally, the Board observes that the Veteran is reporting events and circumstances that occurred many decades ago.  Thus, the Board finds the Veteran's history of recurring skin problems since service are credible, but notes that the record as a whole indicates that large periods of time may have lapsed between episodes of active symptoms weighing against a finding of "continuous" skin problems.  

As for the Veteran's lay statements connecting his skin condition to service, the Board notes that lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The specific issue in this case, however, is whether the Veteran has a chronic skin disability which is due to chemical exposure during service.  This falls outside the realm of common knowledge of a lay person.  Jandreau, 429 F.3d at 1377.  The Veteran is competent to report to observable symptoms, but his opinion as to the cause of the symptoms simply cannot be accepted as competent evidence.  Id.  

Therefore, after review of the complete evidence of record including all medical and lay evidence, the Board finds that the criteria for service connection are not met.  The post-service medical evidence shows that the first evidence of the Veteran's diagnosed skin condition was years after his separation from active duty service.  In addition, the weight of the competent evidence is against the claim.  The Board has considered the Veteran's reports of intermittent outbreaks of skin disease since service, but finds that this evidence is outweighed by the competent medical evidence against the claim.  The Board therefore concludes that the evidence is against a nexus between the Veteran's claimed disability and active duty.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim and it is denied.  38 U.S.C.A. § 5107(b) (West 2002).
Duties to Notify and Assist

VA has certain duties to notify and assist a veteran in the substantiation of a claim.  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

With respect to the claim to reopen service connection for residuals of a dental injury, VA has substantially satisfied the duties to notify and assist.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to reopen the claim.  

Regarding the other claims on appeal, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in July 2003 and February 2014 letters.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in the February 2014 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice should be given before an initial AOJ decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  While complete VCAA notice was provided after the initial adjudication of the claims, this timing deficiency was remedied by the issuance of VCAA notice followed by readjudication of the claims.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The claims were readjudicated in the September 2015 SSOC.  Therefore, any timing deficiency has been remedied.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The Veteran was provided adequate VA examinations in June and July 2015 in response to his claims for service connection.

The Board has obtained all available records of treatment reported by the Veteran, including private and VA records.  However, information received from the NPRC establishes that the Veteran's service records are not available for procurement due to their destruction during a fire in July 1973.  The Board is aware that in such situations, it has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule. See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Where service treatment records are missing, VA also has a duty to search alternate sources of service records.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  VA informed the Veteran of the destruction of his service records on multiple occasions and in an August 2001 statement the Veteran acknowledged he was aware service records were unavailable.  He also completed a National Archives and Records Administration (NARA) form in October 2014 indicating that he had received treatment at the Fort Sill hospital during active duty.  In response, VA instructed the NPRC to conduct a search of this facility for records pertaining to the Veteran's reported treatment for a skin disability affecting the feet, legs, arms, and bones.  In February 2015, the NPRC reported that a search of the Fort Sill hospital yielded negative results.  There is no other information in the record indicating other sources of service records may exist and VA has made full and reasonable efforts to locate other sources for the Veteran's service records.  

The Board also finds that VA has complied with its May 2015 remand orders.  In response to the Board's remand, copies of the Veteran's VA treatment records dating from September 2008 were obtained and added to the record.  VA examinations were also conducted in June and July 2015 addressing the nature and etiology of the claimed dental and skin conditions.  The case was then readjudicated in the September 2015 SSOC.  Therefore, VA has complied with the remand orders of the Board.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.


ORDER

New and material evidence having been received, reopening of the claim for entitlement to service connection for residuals of a dental injury is granted.

Entitlement to service connection for residuals of a dental injury is denied.

Entitlement to service connection for a skin disability, to include as due to herbicide and other chemical exposure, is denied.  




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


